It was a question of fact whether the plaintiff was unavoidably prevented by accident, mistake, or misfortune from filing his claim in ten days, or whether his omission was caused by his own fault. Sewell v. Webster,59 N.H. 586; Gitchell v. Andover, 59 N.H. 363, 364; Bolles v. Dalton,59 N.H. 479; French's Petition, 17 N.H. 472; Buffum v. Sparhawk,20 N.H. 81, 83. And that question having been decided against the plaintiff at the trial term, the petition should be denied.
Case discharged.
SMITH, J., did not sit: the others concurred.